UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6975


YUESEYUAN CRUEL-EL,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA; SOUTH CAROLINA DEPARTMENT OF
SOCIAL SERVICES; STEPHEN YARBOROUGH; HENRY MCMASTER;
KATHERINE H. TIFFANY; W. MARSH ROBERTSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-01680-HMH)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yueseyuan Cruel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yueseyuan Cruel-El appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) action. * The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

dismissing the action and advised Cruel-El that failure to file timely, specific objections

to this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). By

failing to file specific objections after receiving proper notice, Cruel-El has waived

appellate review of the district court’s order.

       Accordingly, we affirm the judgment of the district court. We deny Cruel-El’s

motion for a temporary restraining order and injunction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED



       *
         We have jurisdiction over this appeal because the district court dismissed the
action for defects that could not be cured by amendment to the complaint. See Goode v.
Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).


                                              2